DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1, 5, 7-10, 12, 23, 44-46, 49, 51, 54-64, 68, and 74 are pending.
Claims 5, 7-10, 12, 44-45, 49, 51, and 74 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species.
Claims 1, 23, 46, 54-64, and 68 are therefore under examination.
Response to Amendment
The amendment to the claims filed on 02/01/2021 does not comply with the requirements of 37 CFR 1.121(c) because the amendment to claims 57-58 contain markings to indicate that the limitation “a biologically active nucleic acid,” was added to the claim.  However, this limitation was already in the claims 57-58 as set forth in the amendment filed 06/17/2020.  
Amendment of 02/01/2021:

    PNG
    media_image1.png
    205
    650
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    194
    678
    media_image2.png
    Greyscale

As of 06/17/2020 the limitation “a biologically active nucleic acid,” was already set forth in claims 57-58, see the following:

    PNG
    media_image3.png
    208
    656
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    173
    698
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected and claims 57-58 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of the scope of Claims 57 and 58 remain vague and indefinite.  Applicant’s amendment to the claims 06/17/2020 does not address the rejections of record.  It remains that claims 57-58 recite dependency from claim 55, however claim 55 recites dependency on claim 1.  Claim 1 was amended to remove the limitation wherein the limitation "the biologically active components are other than a protein, a peptide, or a polypeptide: (i) a biologically active nucleic acid." Therefore claim 55 does not provide antecedent bases for the limitation: “the biologically active components are other than a protein, a peptide, or a polypeptide: (i) a biologically active nucleic acid,” as recited in instant claims 57-58.  
Claim 23, which depends form claim 1 recites wherein “the biologically active components being selected from the group consisting of…. (2) a metal ion…and (2) a thiol..,” there is lack of antecedent basis for these limitations in independent claim 1. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1 and 54 stand is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Stipkovits et al. (WO2006081576A2).
Applicant's arguments filed 02/01/2021 have been fully considered but they are not persuasive. Applicants traversed the instant rejection on the grounds that the claims of Stipkovits et al. ‘576 does not anticipate the claimed invention because it does not specifically disclose any of the alternatives recited in claim 1 of the present application.
Contrary to Applicant’s assertions, claim 5 of Stipkovits et al. clearly discloses wherein the “immune active antigenic epitope” can be a lipid or carbohydrate.  Claim 1 of the instant application clearly recites wherein “the biologically active components” includes (ii) a carbohydrate, and “a lipid,” which are both listed in ¶ [0025] of Stipkovits et al.  
[0025] “[T]ypically, the immune active antigenic epitope is a peptide, protein, a recombinant peptide or multi-peptide, a recombinant protein, lipid, carbohydrate, nucleic acid or other bioactive molecule or a combination of any of these.”
Moreover, Stipkovits teaches wherein the carrier is a microparticle, and wherein the carrier is agarose, see the following:
[0042] “[F]igure 1 is a graph showing the particle distribution of agarose microparticles suitable for use in microparticle carrier compositions according to the present invention (Example 1).”
This disclosure of Stipkovits et al. clearly teaches “[A] biologically active composition consisting essentially of (a) at least one of the following...” (ii) a carbohydrate, and (iii) a lipid….and (b) a non-crosslinked polysaccharide biopolymer carrier…... wherein the non-crosslinked polysaccharide biopolymer carrier is agarose.”
Applicants argued that Stipkovits et al. does not anticipate the claimed invention because “Stipkovits et al. ‘576 fails to provide sufficient guidance for appropriate linkage methods for the biologically active agents that are attached to the carrier, such as agarose.” Contrary to Applicant’s assertions, Stipkovits et al. provides the following guidance for linking molecules to microparticles, see the following taken from page 22-23, ¶ [0076]:
“The bioactive molecule can be non-covalently or covalently attached to the microparticles. Methods for covalent attachment are known in the art and are described for example…In general, the hydroxyl residues of polysaccharides can be activated by certain compounds that form intermediate reactive derivatives containing good leaving groups for subsequent nucleophilic substitution. Reaction of these activated hydroxyls with nucleophiles such as 

Contrary to Applicant’s assertions, this disclosure of Stipkovits et al. provides clear guidance and instruction for the skilled artisan to covalently link the biologically active components listed in the instant claims to the disclose agarose microparticles.
As previously stated:
Claims 1 and 54 are interpreted as reading on a composition comprising biologically active components covalently attached to agarose microparticles.  The following examples disclosed in Stipkovits et al. are interpreted as anticipating the instant invention:
See the following examples, wherein bioactive agents are attached covalently to agarose microparticles:
Lipopolysaccharide is a toll like receptor TLR4 activator, in Example 10 Stipkovits discloses bacterial lipopolysaccharide immobilized on agarose microparticles.
Example 13, demonstrates the coupling of TLR7/TLR8 Activators to Microparticles, wherein single stranded RNA or antiviral imidazoquinolin Imiquimod (Aldara) at 2 g/0.2 mL resin was dissolved in 0.1 M NaHCO3
The above disclosure is interpreted as anticipating the invention as set forth in instant claims 1, 54.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 23, 46, 52, 54-64, and 68 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stipkovits et al.  (WO2006/081576A2 or US 9,138,467B2).
Applicant's arguments filed 02/01/2021 have been fully considered but they are not persuasive. Applicants traversed the instant rejection on the grounds that Stipkovits et al. did not provide sufficient guidance to “enable one of ordinary skill in the art to make and use the invention in view of the failure of the reference to suggest appropriate linkage methods for the biologically active components recited in the claims.” See below are the arguments presented in the response filed 06/17/2020, these arguments mirror the arguments presented by Applicants in the response filed 02/01/2021, pages 28-32:
	(1) Firstly, as stated above with respect to the rejections under 35 U.S.C. § 102 as addressed above, insufficient guidance is provided by the reference to enable one of ordinary skill in the art to make and use the invention in view of the failure of the reference to suggest appropriate linkage methods for the biologically active components recited in the claims. The claims exclude biologically active agents that are peptides, proteins, or polypeptides. Linkage methods for biologically active agents that are other than peptides, proteins, or polypeptides, whether covalent or non-covalent, cannot be willy-nilly applied to polysaccharide carriers, 44 Attorney Docket No.: P6664US00Patentincluding, but not limited to, agarose without, at the least, undue experimentation. The choice of suitable coupling reagents for these agents will depend on a substantial number of factors, including, but not limited to, the size or molecular weight of the biologically active agent to be coupled, the acid-base properties, if any, of the biologically active agents to be coupled, the functional groups available on the active agents to be coupled and the suitability of coupling or cross-linking agents for reacting with the functional groups without deleterious side reactions, and many other factors known in the art that are either generally applicable or are applicable to specific biologically active agents. 

	(3)  Finally, the basic issue here with respect to obviousness is the issue of the "reasonable probability of success" required by In re O'Farrell, 7 U.S.P.Q. 2d 1673 (Fed. Cir. 1988). The foregoing analysis makes it clear that there is, in fact, no reasonable probability of success that is expected based on the prior art in view of the failure of the prior art to teach or Attorney Docket No.: P6664US00Patentsuggest appropriate linkage methods where required. A factual basis for reaching the conclusion that a reasonable probability of success under the O'Farrell test is required. In re Rijckaert, 28 U.S.P.Q. 2d 1955, 1956 (Fed. Cir. 1993). This test survives more recent cases such as KSR v. Teleflex, as made clear by the recent Federal Circuit decision in In re Cyclobenzaprine Hydrochloride Extended-Release Capsule Patent Litigation, 102 U.S.P.Q. 2d 1760 (Fed. Cir. 2012). 

Contrary to Applicant’s assertions, as stated above, Stipkovits et al. discloses sufficient guidance for covalently attaching the biologically active components to agarose microparticles, see pages 22-23, paragraph [0076], which discloses:
“Alternatively, the hydroxyl groups of carbohydrates such as agarose can be modified with chloroacetic acid to create a carboxylate functional group. As another alternative, amine functional groups can be created on polysaccharides; the reducing ends of carbohydrate molecules or generated aldehydes can be reacted with diamine compounds of low chain length (i.e., typically less than about 6 carbon atoms in the chain) to yield short alkylamine spacers that can be used for subsequent conjugation reactions.”
Additionally, in response to Applicant’s assertions that the prior art does not provide sufficient guidance for attaching one or more biological agents to the agarose microparticle, page 23 at ¶ [0077], teach that combinations of biologically active molecules can be attached to the same microparticle, see the following:

    PNG
    media_image5.png
    127
    694
    media_image5.png
    Greyscale

Finally, in regards to Applicant’s assertions that there is no reasonable probability of success that is expected based on the prior art in view of the “failure of the prior art to teach or suggest appropriate linkage methods,” this argument is not persuasive because as set forth above, the prior art provides clear guidance for linking biologically active compounds to agarose microparticles.
Furthermore, it is noted that the instant rejection has been modified to include wherein the claims are now rejected over the issued US Patent 9,138,467B2 of the originally cited Stipkovits WO (2006/081576A2).  It is noted that the issued claims also include wherein at least one pathogen associated molecular pattern, and at least one immune active antigen are covalently bound to an agarose microparticle.  The immune active antigen is a peptide, protein, lipid or carbohydrate.  As per MPEP 716.07, the claimed of the issued US Patent are presumed to be operable, see the following: 
“[S]ince every patent is presumed valid (35 U.S.C. 282 ), and since that presumption includes the presumption of operability (Metropolitan Eng. Co. v. Coe, 78 F.2d 199, 25 USPQ 216 (D.C. Cir. 1935), examiners should not express any opinion on the operability of a patent. Affidavits or declarations attacking the operability of a patent cited as a reference must rebut the presumption of operability by a preponderance of the evidence. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). 
Further, since in a patent it is presumed that a process if used by one skilled in the art will produce the product or result described therein, such presumption is not overcome by a mere showing that it is possible to operate within the disclosure without obtaining the alleged product. In re Weber, 405 F.2d 1403, 160 USPQ 549 (CCPA 1969). It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker. The failures of experimenters who have no interest in succeeding should not be accorded great weight. In re Michalek, 162 F.2d 229, 74 USPQ 107 (CCPA 1947); In re Reid, 179 F.2d 998, 84 USPQ 478 (CCPA 1950).”

Applicant’s arguments regarding the lack of reasonable probability of success in the design of the immunologically active compositions described in Stipkovits et al. are not persuasive, the claims remain rejected for the reasons of record.
Moreover, Applicants have not provided any evidence to support their assertion of non-obviousness.  As per MPEP 2145, “[I]f a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990) (en banc). 
Rebuttal evidence and arguments can be presented in the specification, In re Soni, 54 F.3d 746, 750, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995), by counsel, In re Chu, 66 F.3d 292, 299, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995), or by way of an affidavit or declaration under 37 CFR 1.132, e.g., Soni, 54 F.3d at 750, 34 USPQ2d at 1687; In re Piasecki, 745 F.2d 1468, 1474, 223 USPQ 785, 789-90 (Fed. Cir. 1984). 
However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).”

The original rejection is set forth below:
Stipkovits et al. describe immunologically active composition or compositions that induce protective immunity or tolerance, see paragraph [0021], page 6 of this reference.
In one particular aspect Stipkovits et al. recites the following (page 7):

    PNG
    media_image6.png
    208
    478
    media_image6.png
    Greyscale

Stipkovits et al. describe the following embodiments:

    PNG
    media_image7.png
    24
    679
    media_image7.png
    Greyscale


    PNG
    media_image7.png
    24
    679
    media_image7.png
    Greyscale


    PNG
    media_image7.png
    24
    679
    media_image7.png
    Greyscale

Stipkovits et al. teach that the bioactive molecules can be non-covalently or covalently attached to the microparticles.  The reference describes a variety of means of attaching a bioactive agent, including the use of NSPDP, a dithio containing group, see page 23, and paragraph [0076]. Stipkovits further states that combinations of bioactive agents can be used so that multiple agents are attached to the same microparticle, see paragraph [0077].
See the following examples, wherein bioactive agents are attached covalently to agarose microparticles:
Example 9, describes the coupling of TLR3 activator to microparticles, poly I:C at 10
Lipopolysaccharide is a toll like receptor TLR4 activator, in Example 10 Stipkovits discloses bacterial lipopolysaccharide immobilized on agarose microparticles.
Example 13, demonstrates the coupling of TLR7/TLR8 Activators to Microparticles, wherein single stranded RNA or antiviral imidazoquinolin Imiquimod (Aldara) at 2 g/0.2 mL resin was dissolved in 0.1 M NaHCO3 at pH 8 and immobilized to CNBr-activated microparticles according to Example 6. 
Example 14 of this reference describes coupling of CpG-DNA to agarose microparticles.
Stipkovits et al. teach the observation of synergistic effects when combinations of agents are used, see the following:

    PNG
    media_image8.png
    303
    685
    media_image8.png
    Greyscale

Stipkovits et al. does not disclose the precise combination of components as set forth in instant claims 23 and 46.  However, absent evidence of unexpected results associated with the full scope of the claimed invention, one of ordinary skill in the art at the time of the instant invention would have been motivated to combine one or more agents as described in Stipkovits et al., e.g. a compositions comprising one or more immune active antigenic epitopes and a combination of pathogen recognition receptors agonists (i.e. TLR agonist) on the surface of an agarose microparticle with the expectation that an enhanced immune response would be produced.  See 
Based upon the entire disclosure of Stipkovits et al., the invention as a whole would have been prima facie obvious at the time of filing of the instant invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L EPPS -SMITH/
Primary Examiner, Art Unit 1633